Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20 are being examined in this office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-2, 5, 7-9, 11, 13-15, and 20 is/are rejected under pre-AIA  35 U.S.C. 102(a) and (b) as being anticipated by Goade, Sr. (US Patent No. 6,109,439, herein, Goade).
Regarding claim 1, Goade discloses a package (22 – Figs. 2-3) for a point of sale card (10) comprising: 
a first panel (36); and 
36, 38) coupled to the first panel by an activatable adhesive (42) applied to one of the first panel or the second panel (Col. 4, lns 35-39); and 
a card enclosure region defined between the first panel and the second panel, the card enclosure region configured to receive a point of sale card therein (See dotted line in Fig. 2); wherein 
the activatable adhesive is selectively activated (by heat) along a perimeter surrounding the card enclosure region to secure the first panel the second panel together at the perimeter and prevent access to the card enclosure region without irreparable damage to the first panel or the second panel (Col. 5, lns 4-19).

Regarding claim 2, Goade discloses the package as recited above, wherein the activatable adhesive is activated by at least one of heat (Col. 5, lns 4-1) or pressure applied thereto.

Regarding claim 5, Goade discloses the package as recited above, wherein the activatable adhesive is applied to both the first panel and the second panel (Col. 4, lns 60-62, Fig. 3).

Regarding claim 7, Goade discloses the package as recited above, further comprising a predefined separation line (“a tear line” – Col. 5, ln 35) defined on at least one of the first panel or the second panel, wherein the line of separation is configured to be separated and define an opening to the card enclosure region that damages the first panel and the second panel (Col. 5, lns 34-36).
Regarding claim 8, Goade discloses a card assembly (Fig. 3) comprising: 
a point of sale activatable card (10 – Fig. 1); and 
a package (22 – Figs. 2-3) for receiving the point of sale activatable card comprising: 
a first panel (36); 
a second panel (	38); and 
an adhesive (42) applied to the first panel in a first region (See Fig. 2 below) and activated (by heat) in a second region smaller than the first region (See Fig. 2 below), the adhesive in the second region securing the first panel and the second panel together and defining a card reception space therebetween (See dotted line in Fig. 2), the point of sale activatable card being positioned within the card reception space (Fig. 3), wherein the point of sale activatable card is prevented from being removed from the card reception space without irreparable damage to the first panel and the second panel (Col. 5, lns 4-19).

Regarding claim 9, Goade discloses the card assembly as recited above, wherein the adhesive is applied by a printing or coating process to the first panel (Col. 4, lns 40-46).

Regarding claim 11, Goade discloses the card assembly as recited above, wherein the first panel and the second panel are formed of a unitary piece of material (26) (Col. 4, lns 3-5, Fig. 3).


    PNG
    media_image1.png
    609
    461
    media_image1.png
    Greyscale

Goade, Fig. 2

Regarding claim 13, Goade discloses a method for producing a card package (22 – Figs. 2-3) comprising: 
printing (“extrusion coating” – Col. 4, lns 40-41) an adhesive (42) on a first region (See Fig. above) of a first panel (28, 38); 
drying the adhesive (Col. 4, lns 40-46); 
positioning a point of sale activatable card (10) within a card region (See dotted line in Fig. 2) defined on the first panel (Fig. 3); 
positioning a second panel (26, 36) over the first panel and the point of sale activatable card (Fig. 3); and 
by heat) the adhesive in a second region surrounding the point of sale activatable card and the card region, to define a sealed perimeter surrounding the perimeter of the point of sale activatable card (Col. 5, lns 4-19), wherein the second region is smaller than the first region (See Fig. above).

Regarding claim 14, Goade discloses the method as recited above, wherein the adhesive is activated by applying heat and pressure (Col. 5, lns 4-1) to the first panel and the second panel.

Regarding claim 15, Goade discloses the method as recited above, wherein the heat and pressure is applied only to the second region (Col. 5, lns 4-1).

Regarding claim 20, Goade discloses the method as recited above, wherein the second panel is positioned over the first panel after the adhesive has dried (Col. 5, lns 4-14).	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 12, and 18-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goade, Sr. (US Patent No. 6,109,439, herein, Goade).
Regarding claim 6, Goade discloses the package as recited above. 
The embodiment as depicted in Goade, Figs. 2 and 3 does not expressly disclose that the first panel comprises an aperture therethrough, wherein the aperture is positioned over a portion of the card enclosure region such that a portion of the point of sale card is viewable through the aperture.
The embodiment as depicted in Goade, Figs. 5 and 6 teaches that a first panel (56 – Fig. 5) comprises an aperture (54) therethrough, wherein the aperture is positioned over a portion of the card enclosure region such that a portion of the point of sale card is viewable through the aperture (Fig. 5).


Regarding claim 12, Goade discloses the card assembly as recited above. 
The embodiment as depicted in Goade, Figs. 2 and 3 does not expressly disclose an aperture is defined through at least one of the first panel or the second panel such that an area of the point of sale activatable card is viewable within the card reception space through the aperture.
The embodiment as depicted in Goade, Figs. 5 and 6 teaches an aperture (54 – Fig. 5) is defined through at least one of the first panel (56) or the second panel such that an area of the point of sale activatable card is viewable within the card reception space through the aperture (Fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the at the time of the invention to modify the card assembly as disclosed in Goade, Figs. 2 and 3 so that the first panel comprises an aperture therethrough, wherein the aperture is positioned over a portion of the card enclosure region such that a portion of the point of sale card is viewable through the aperture as taught by the embodiment as depicted in Goade, Figs. 5 and 6 in order to be able to more easily identify the type of card enclosed. 

Regarding claim 18, Goade discloses the method as recited above.
Goade does not expressly disclose that the adhesive is polyurethane.
Goade does disclose that the adhesive is polyethylene.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as disclosed by Goade so that the adhesive is polyurethane, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding claim 19, Goade discloses the method as recited above.
The embodiment as depicted in Goade, Figs. 2 and 3 does not expressly disclose further comprising defining an aperture through the first panel or the second panel, wherein the aperture is aligned with the card region.
The embodiment as depicted in Goade, Figs. 5 and 6 teaches an aperture (54 – Fig. 5) through the first panel (56) or the second panel, wherein the aperture is aligned with the card region (Fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the at the time of the invention to modify the method as disclosed in Goade, Figs. 2 and 3 so that the first panel comprises an aperture therethrough, wherein the aperture is positioned over a portion of the card enclosure region such that a portion of the point of sale card is viewable through the aperture as taught by the embodiment as depicted in Goade, Figs. 5 and 6 in order to be able to more easily identify the type of card enclosed. 

Claim 3-4,10, and16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goade, Sr. (US Patent No. 6,109,439, herein, Goade) in view of Chakiris et al. (US Pub. No. 2007/0063021 A1, herein, Chakiris).
Regarding claim 3, Goade discloses the package as recited above.
Goade does not expressly disclose that the activatable adhesive extends outside of the perimeter surrounding the card enclosure region and is not activated outside of the perimeter.
“heat treatment along the edges” – Para [0036]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the package as disclosed by Goade so that the activatable adhesive extends outside of the perimeter surrounding the card enclosure region and is not activated outside of the perimeter as taught Chakiris in order to further ensure that there is no damage to the card.

Regarding claim 4, Goade in view of Chakiris teaches the package as recited above, wherein the activatable adhesive that is not activated does not couple the first panel to the second panel (Chakiris, Para [0036]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the package as disclosed by Goade so that the activatable adhesive that is not activated does not couple the first panel to the second panel as taught Chakiris in order to further ensure that there is no damage to the card.

Regarding claim 10, Goade in view of Chakiris teaches the card assembly as recited above, wherein the first panel and the second panel (Chakiris, 10 – Fig. 1) further comprising a polymeric coating (“plastic” – Chakiris, Para [0028]) applied thereto, wherein the adhesive (“adhesive” – Chakiris, Para [0036]) is applied to the polymeric coating on the first panel.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the package as disclosed by Goade so that the first panel and the 

Regarding claim 16, Goade in view of Chakiris teaches the method as recited above, wherein the first panel and the second panel are paper stock (“cardboard” – Para [0028]) and comprise a non-polymeric coating (“adhesive” – Chakiris, Para [0036]) applied to a surface thereof.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the package as disclosed by Goade so that the first panel and the second panel are paper stock and comprise a non-polymeric coating applied to a surface thereof as taught Chakiris in order to further ensure that card is secured within the package.

Claim 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goade, Sr. (US Patent No. 6,109,439, herein, Goade) in view of Chakiris et al. (US Pub. No. 2007/0063021 A1, herein, Chakiris) in view of Peterson (US Patent NO. 6,010,784).
Regarding claim 17, Goade in view of Chakiris teaches.
Goade in view of Chakiris does not expressly disclose that the adhesive it applied to the non-polymeric coating.
Peterson teaches that adhesive (8, “blister pack adhesive”) is applied to the non-polymeric coating (4, “clay coated”) (Col. 2, ln 62-Col. 3, ln 24).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744.  The examiner can normally be reached on M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






June 18, 2021
/CHELSEA E STINSON/           Primary Examiner, Art Unit 3731